Citation Nr: 0818334	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-03 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as secondary to service connected epididymitis.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral epididymitis.

4.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD), 
depression, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Marine Corps from January 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
bilateral epididymitis rated 0 percent disabling, denied 
service connection for bladder cancer, denied an increased 
evaluation for hemorrhoids, and denied service connection for 
a psychiatric disorder.  The Board notes that in a September 
2005 decision, the RO granted an increased 10 percent 
evaluation for bilateral epididymitis, effective from the 
date of claim; this grant did not satisfy the appeal.

The veteran offered testimony before the undersigned Acting 
Veterans Law Judge at a personal hearing held via 
videoconference from the RO in October 2007.

The Board notes that in his original June 2003 claim for 
benefits, the veteran stated he wished to claim service 
connection for alcohol abuse as secondary to PTSD.  The RO 
has taken no action on this claim, and the issue is referred 
to the RO for appropriate action.

The issue of service connection for a psychiatric disorder, 
to include PTSD, depression, and schizoaffective disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bladder cancer was not shown during service and the 
preponderance of the competent medical evidence of record is 
against any finding of a relationship between active service 
or any service connected disability.

2.  Hemorrhoids are manifested by itching, and occasional 
swelling and bleeding.

3.  Bilateral epididymitis is manifested by occasional 
swelling and subjective complaints of frequent aching, with 
intermittent sharp pain; there have been no recent 
hospitalizations or need for intensive therapies.


CONCLUSIONS OF LAW

1.  Service connection for bladder cancer is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).

2.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.114, 
Diagnostic Code 7336 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for bilateral epididymitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.115a, 4.115b, Diagnostic Code 
7525 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to the claim for an increased initial evaluation 
for bilateral epididymitis, Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No further discussion of the duty to notify is 
required regarding evaluation of epididymitis.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
interpreted VA's duties in the context of specific types of 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that, upon receipt of a claim for service-
connection, as regards bladder cancer herein, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Further, the veteran was 
informed of the procedure regarding assignment of a 
disability evaluation and effective date in separate March 
2006 correspondence, though not in connection with any 
specific claims.

For an increased-compensation claim as in the case of 
hemorrhoids, 38 U.S.C.A. § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  Here, the criteria for 
evaluation of the veteran's service connected disabilities do 
not include any specific findings or measurements requiring 
detailed notice, and the veteran was informed of the 
requirement for evidence of the impact of the disabilities' 
worsening impact on his life and general function in April 
2004 correspondence.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims for service connection for bladder cancer and 
increased evaluation for hemorrhoids, and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The Board notes 
that the notice to the veteran did not specifically address 
his claim of secondary service connection for bladder cancer 
due to epididymitis, which was raised after the April 2004 
letter was sent.  However, this defect in notice is not 
considered prejudicial to the veteran, as the essential 
fairness of the adjudication was not impaired.  The veteran 
demonstrated his actual knowledge of the elements of a claim 
for secondary service connection at the October 2007 
videoconference hearing before the undersigned.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA additionally has a duty to assist the veteran in the 
development of his claims.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished with regard to the claims decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA treatment records from, VA Medical 
Center (VAMC) East Orange as well as the veteran's service 
medical and personnel records.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  The 
appellant was afforded VA medical examinations in September 
2003 and June 2004; a VA medical opinion was obtained in 
February 2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The veteran testified that he receives no 
ongoing treatment for hemorrhoids or epididymitis, and no 
doctor has given any medical opinion relevant to the current 
claims.  He specifically addressed recent VA treatment 
records from VAMC Albany, stating they dealt with psychiatric 
complaints.  He identified no private treatment at all.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria
Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  Some chronic diseases may be presumed 
to have been incurred in service, if they become manifest to 
a degree of ten percent or more within the applicable 
presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  Finally, a disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Analysis
Bladder Cancer

The Board notes that bladder cancer is not a presumptive 
condition, and hence service connection on that basis is not 
available.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309.

The veteran has alternatively alleged that his bladder cancer 
is directly related to service and is secondary to his 
service connected epididymitis.  Service medical records 
reveal no treatment for or complaints of bladder cancer or 
other disease or impairment of the bladder.  He was treated 
for acute urethritis in August 1971; follow-up testing 
indicates that the condition resolved completely following 
administration of antibiotics.  No residuals were reported.  

While VA treatment records do confirm a diagnosis of bladder 
cancer in late 2003, with resection of tumor in January and 
September 2004, no doctor or other provider relates such to 
service.  A VA genitourinary examination was provided in June 
2004.  The examiner noted the January 2004 surgery and use of 
BCG vaccine.  Catheterization was needed immediately 
following surgery due to urinary retention.  The veteran 
stated he now voided normally, though he did so frequently 
and in large volume.  He was very thirsty due to medications.  
In February 2005, the examiner opined following a review of 
the claims file and examination findings that there was no 
evidence of any relationship between bladder cancer and 
epididymitis.  He did state that there was a strong 
correlation between bladder cancer and smoking.  The veteran 
reported that he had smoked up to a pack of cigarettes a day 
for 10 years, and continued to smoke three to four cigarettes 
a day.

The veteran testified at a May 2005 hearing before a decision 
review officer at the RO.  He stated that his treatment for 
bladder cancer had stopped due to recurrences of 
epididymitis.  He felt that because he could not be treated 
for cancer due to a service connected disability, he should 
be entitled to compensation.

VA treatment records show a recurrence of urethral stricture 
in late 2005 requiring catheterization and dilation, which 
were successfully accomplished.

The veteran again offered testimony in October 2007, when he 
appeared before the undersigned via videoconference.  He 
stated that he did not have bladder cancer in service, but 
felt it was related to epididymitis, possibly due to 
medication.  He also stated that no doctor had opined that 
the two conditions were related.  The veteran also indicated 
he received ongoing treatment for bladder cancer in the form 
of periodic checks for recurrence.

The competent medical evidence of record establishes that 
there is no relationship between bladder cancer and service 
or service connected disability.  Service medical records do 
not show the condition, or any precursor condition, during 
active duty, and no doctor or other medical provider has 
indicated any relationship to service.  Further, there is no 
competent medical evidence relating bladder cancer to service 
connected epididymitis.  A VA examiner specifically opined 
there was no such relationship, and the veteran has stated 
that no other doctor or provider has so opined.  The sole 
evidence of a nexus is the veteran's own belief.  As a 
layperson, however, he is not competent to offer opinions on 
subjects, such as etiology, which require specialized medical 
knowledge or training.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran does receive regular follow up 
because he is in a high risk group given his recurrence, and 
periodically underwent BCG vaccine therapy.  Finally, a VA 
examiner has indicated that the veteran's smoking history is 
a likely cause of the cancer.

The great weight of the evidence being against a finding of a 
relationship between bladder cancer and service or a service 
connected disability, the claim must be denied.

Legal Criteria
Increased Evaluations

Turning to the veteran's claims for increased evaluations of 
his service connected hemorrhoids and bilateral epididymitis, 
disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating. 
 38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Analysis
Hemorrhoids

The veteran's service connected hemorrhoids are properly 
evaluated under Diagnostic Code 7336, which provides that 
mild or moderate hemorrhoids are rated noncompensably (0 
percent) disabling.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, are rated 10 percent disabling.  
Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures, are rated 20 percent disabling.  
38 C.F.R. § 4.114. 

Service medical records reveal treatment for thrombosed 
hemorrhoids while on active duty.  Complaints of pain and 
rectal bleeding began in 1969; the veteran was treated 
conservatively until April 1972, when he underwent surgery.  
The veteran complained of pain during his recovery, until May 
1972, when complaints stopped.  A May 1973 separation 
examination showed no complaints or findings related to 
hemorrhoids.

During a September 2003 VA examination, the veteran 
complained of itching, irritation, pain, and occasional 
bleeding on wiping.  He had a history of constipation, but 
taking stool softeners had helped.  Physical examination 
showed small skin tag hemorrhoids.  The sphincter was normal.  
A colonoscopy confirmed the presence of internal hemorrhoids, 
as well as colon polyps.  The examiner noted low hemoglobin, 
hematocrit, and MCV.  Internal hemorrhoids and recurrent 
external hemorrhoids were diagnosed.

The veteran was examined again in June 2004; the veteran 
reported itching and fecal incontinence since his in-service 
surgery.  He also reported some mild rectal bleeding, 
evidenced by signs of blood on toilet paper when wiping.  He 
felt a mass around the anus at times, and used a stool 
softener.  On physical examination, the veteran denied any 
current itching or pain.  Anal sphincter tone was good, with 
no evidence of fecal leakage.  No external hemorrhoids were 
seen, and there was minimal stool in the rectal vault.  Stool 
was negative for occult blood.  Hemoglobin and hematocrit 
results were higher than in September 2003, but the examiner 
did not indicate whether they were low or normal.  

VA treatment records reveal a noted history of hemorrhoids, 
and medicated cream was prescribed for daily application.  
Records show no active complaints of symptoms, however.

At the May 2005 hearing, the veteran reported constant 
itching, for which he had been prescribed medications.  He 
also reported occasional difficulty with bowel movements and 
proper cleaning.  He adjusted his diet to avoid painful bowel 
movements.  He stated he had occasional bleeding after eating 
heavy food like meats.

The veteran reiterated that itching hemorrhoids were a 
problem at his October 2007 Board hearing.  He also stated 
that he sometimes has trouble with bowel movements and if he 
eats the wrong foods, can have bleeding.  Swelling occurred 
with exertion.  The veteran got relief from baths.  He had 
not sought treatment for hemorrhoids for a year or so.

The described symptoms do not warrant a compensable 
evaluation.  While itching is constant, bleeding and swelling 
are only occasional.  The veteran does not report any 
functional impairment from the hemorrhoids, only 
inconvenience and discomfort.  Physical findings do not show 
large or thrombosed hemorrhoids, and only minor and sporadic 
treatment is required.  Hemorrhoids are currently no more 
than mildly or moderately severe, warranting continued 
assignment of a 0 percent evaluation.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable rating for the 
veteran's hemorrhoids.  In so concluding, the Board 
acknowledges the sincerity of the veteran in pursuing a 
higher rating.  The Board, however, is obligated to decide 
cases based on the evidence before it rather than on such 
factors.  Based on the evidence of record, a higher rating is 
not in order.


Analysis
Bilateral Epididymitis

Epididymitis is defined as an inflammation of the epididymis, 
a structure of the testes.  Dorland's Illustrated Medical 
Dictionary 627 (30th ed. 2003).  The RO has properly 
evaluated the disability under Diagnostic Code 7525, which 
directs that the condition be evaluated as a urinary tract 
infection.  A condition requiring long-term drug therapy, 
with one or two hospitalizations per year and/or requiring 
intermittent intensive management is rated 10 percent rating.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management, is evaluated as 30 
percent disabling.  38 C.F.R. § 4.115a. 

At a June 2004 VA examination, the testes were smooth and no 
problems were reported.  VA treatment records also show 
normal testicles in November 2004.  Beginning in February 
2005, however, the veteran began to report testicular pain, 
with swelling.  Epididymitis was diagnosed.  Antibiotics and 
nonsteroidal anti-inflammatory medication (NSAIDS) were 
prescribed, and the veteran was told to use a scrotal 
support.  

At his May 2005 hearing, the veteran reiterated that he had 
pain in his right testicle and used medication and a scrotal 
support.  He noted that the condition had returned with a 
round of BCG vaccine therapy for bladder cancer.

Also in May 2005, VA treatment records show complaints of 
left testicle pain as well.  The right epididymis was swollen 
and tender; the left was tender but not swollen.  Use of 
NSAIDS and scrotal support was continued, and another round 
of antibiotics was prescribed.  A September 2005 ultrasound 
of the scrotum showed acute right epididymitis, and left 
epididymal cyst.  In December 2005, the veteran reported 
continued pain most days, which is relieved by NSAIDS.  The 
pain worsened following a cystoscopy dilation related to 
follow-up of his bladder cancer, and BCG vaccine therapy also 
caused pain and swelling.  The BCG also caused hematuria, 
although no doctor related this to epididymitis.

At the October 2007 Board videoconference hearing, the 
veteran stated he took an NSAID when pain and swelling 
occurred in the testicles, as doctors had told him nothing 
more could be done.  He reports swelling with exertion like 
lifting objects, and states he has had blockages, he stated 
the pain is a constant ache, but on occasion it becomes 
sharp.  He can feel a knot on one of his testicles.  He did 
not report any restriction of activity on his daily life as a 
result.  He had not sought treatment in a while because he 
had been told there was nothing he could do.

The record reflects that the recurrent epididymitis is 
manifested by fairly regular pain and occasional swelling, 
which the veteran has been able to treat with NSAIDS.  
Although he also refers to blockages and infections, VA 
treatment records show these to be related to his bladder 
cancer treatment and BCG vaccination.  No impairment of 
activity is shown.  The Board finds that no greater than a 10 
percent evaluation is warranted, as the veteran does not need 
frequent or intensive long term therapy.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to an initial evaluation in excess of 10 
percent for the veteran's bilateral epididymitis.  In so 
concluding, the Board acknowledges the sincerity of the 
veteran in pursuing a higher rating.  The Board, however, is 
obligated to decide cases based on the evidence before it 
rather than on such factors.  Based on the evidence of 
record, a higher rating is not in order.


Extraschedular Consideration

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for the veteran's service-connected 
disabilities.  This regulation provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, if for 
example the disability at issue causes marked interference 
with his employment or has in the past or continues to 
require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.

In this regard, the Board finds that there has been no 
showing by the veteran that his disorders have resulted in 
marked interference with his employment (that is, beyond that 
contemplated by his current schedular ratings) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  A pertinent VA regulation, 38 C.F.R. § 4.1, 
expressly explains that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Rating Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his service-
connected disorders have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted.  See also Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for bladder cancer is denied.

A compensable evaluation for hemorrhoids is denied.

An initial evaluation in excess of 10 percent for bilateral 
epididymitis is denied.


REMAND

The veteran has claimed service connection for PTSD.  At the 
time of his original claim, he failed to specify any stressor 
events.  A VA examiner diagnosed depression NOS.  The RO 
denied service connection for depression (claimed as PTSD) in 
a January 2004 decision.  Upon receiving notice of the 
decision, the veteran submitted allegations of several 
stressors.  In March 2005, the RO confirmed and continued the 
denial of service connection for depression (claimed as 
PTSD).  The veteran the filed a notice of disagreement.  In 
the statement of the case issued in September 2005, the RO 
listed the issue as service connection for PTSD, but in the 
associated discussion addressed service connection for 
depression and schizoaffective disorder as well, based upon 
statements made to a decision review officer at a May 2005 
hearing.

The Board finds that repeatedly recharacterizing the 
veteran's claim of service connection has resulted in 
inadequate notice and assistance to the veteran, as is 
required under the VCAA.

Correspondence to the veteran informing him of the elements 
of his claim and of the respective responsibilities of VA and 
the veteran in obtaining evidence and information in support 
of his claim was restricted solely to PTSD, and did not 
address depression or schizoaffective disorder.  Notice 
regarding claims for PTSD and other psychiatric disorder is 
required.

Further, although the veteran clarified during his May 2005 
hearing that he did not intend to limit his claim to PTSD, 
all development undertaken by the RO had been focused on that 
diagnosis.  The VA examiner was not asked to provide an 
opinion regarding the relationship of other diagnoses to 
service, nor did the RO obtain and review all relevant VA 
treatment records, as the veteran had stated they did not 
include information on PTSD.  They did, however, address 
ongoing psychiatric treatment for other disorders, and hence 
were relevant to the clarified claim.  Additional development 
for VA records identified in the file and by the veteran at 
his Board hearing is required.  The veteran stated he was 
receiving psychiatric treatment at VAMC Albany, and VAMC Bath 
informed the RO in May 2007 that the veteran had recently 
been discharged from domiciliary care.  A new VA mental 
disorders examination is also required in light of the claims 
for additional psychiatric disabilities, in particular as a 
review of service medical records reveals complaints of 
possible symptoms.

Finally, the Board notes that proper development procedures 
have not been followed with regard to the veteran's alleged 
stressors.  The VA Policy and Procedures Manual M21-1MR 
contains specific directives on development of stressor 
allegations, even where, as here, there is a dearth of 
detailed information or even conflicting information.  The RO 
must comply with these development requirements.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent 
(including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) regarding VA 
policies and procedures with regard to 
assignment of effective dates).  Such 
notice must address the elements of 
service connection for depression and 
schizoaffective disorder, and well as the 
elements specific to claims of service 
connection for PTSD, such as stressors.

2.  The RO should obtain all treatment 
records from VAMC Albany and VAMC Bath, as 
well as all associated clinics, from 
January 2007 to the present.  The RO 
should also obtain updated VA treatment 
records from VAMC East Orange and its 
associated clinics, from March 2006 to the 
present.

3.  The RO should undertake development of 
the veteran's stressor allegations in 
accordance with VA Policy and Procedure 
Manual M21-1MR, IV.ii.1.D, to include 
seeking specific details of the veteran's 
March 2004 allegations and referral to the 
Joint Services Records Research Center 
(JSRRC) coordinator for a formal finding, 
as necessary.

4.  The veteran should be scheduled for a 
VA mental disorders examination, to 
include in initial PTSD examination should 
any possible stressor be verified.  The 
claims file must be reviewed in connection 
with the examination.  The examiner should 
be asked to state all current psychiatric 
diagnoses, and should be asked to opine as 
to whether any such diagnosed disability 
is at least as likely as not related to 
any incident, disease, or complaint in 
service, or was first manifested in 
service.  The examiner should specifically 
address the veteran's in-service complaint 
of sleep difficulty due to nerves (tabbed 
in service medical records) in responding.  
A complete rationale for all opinions 
expressed and conclusions reached is 
required.

5.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


